Citation Nr: 1506716	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Whether new and material evidence has been received to reopen a previously denied claim of service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988 and September 1989 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That rating decision declined to reopen a claim of service connection for right knee disability.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

Although the RO declined to reopen the Veteran's claim of service connection, the Board must also address the question of reopening before proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

By the decision below, the Board is reopening the claim of service connection for degenerative joint disease of the right knee, status post partial medial meniscectomy, arthroscopy, and microfracture of medial femoral condyle, because new and material evidence has been submitted.  The underlying issue of entitlement to service connection is addressed in the remand that follows the decision.

FINDINGS OF FACT

1.  In an unappealed February 2004 rating decision, the RO reopened and then denied the claim for service connection for right knee disability.

2.  The evidence submitted since the February 2004 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for right knee disability.  


CONCLUSIONS OF LAW

1. The February 2004 decision denying a claim of service connection for right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

2. The additional evidence received since the February 2004 decision is new and material, and the claim of service connection for right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an unappealed decision issued in February 2004, the RO reopened and then denied a claim of service connection for right knee disability. 

The Veteran separated from service in January 1993.  In April 1993, only several months afterwards, he filed claims of service connection for multiple disabilities, to include a right knee disability.  However, after missing medical examinations that were scheduled in July 1993 and August 1993, his claim was denied in a September 1993 rating decision due to the fact that a right knee condition was not shown by the evidence.  The Veteran then filed a claim to reopen in September 2003.  The claim to reopen was allowed in a February 2004 rating decision, as the Veteran had provided records showing a current right knee disability.  The underlying claim of service connection was denied because there was no evidence of a right knee injury or disability in service.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for right knee disability was denied in the February 2004 rating decision because the RO found that there was no evidence of a right knee injury or disability in service.  However, at a VA orthopedic surgery consultation in March 2009, it was stated that the Veteran had a bucket-handle tear of the right medial meniscus in 1990.  The Veteran also had a VA examination for his right knee in November 2008, conducted under the incorrect theory that he was already serviced connected and was seeking an increased evaluation.  At this examination, it was noted that he injured his knee in approximately 1989, when it was twisted.  Inasmuch as these in-service injuries had not been detailed in his previous claims, this is new evidence that is also material, inasmuch as they suggest an injury in service.  

New and material evidence having been received, the application to reopen a claim of service connection for right knee disability is granted.


ORDER

New and material evidence having been submitted, the claim of service connection for right knee disability is reopened.  To this extent, the claim is allowed.


REMAND

A VA examination is necessary for the Veteran's claim, inasmuch as a nexus opinion has not yet been obtained.  As the Veteran has also suggested in a September 2009 statement that his right knee disability may be secondary to his service connected left knee disability, this theory of entitlement should be considered as well.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

For each right knee disability exhibited, the examiner should indicate:  

i. Whether it at least as likely as not (50 percent probability or more) was incurred during service or is it otherwise related to active duty.

ii. If not, it is it at least as likely as not caused or aggravated by a service-connected left knee disability?  

If aggravated, what is the baseline level of the disability prior to aggravation and what is the permanent, measurable increase in severity of the disability that is due to the service-connected left knee disability.   

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  This should explicitly include the fact that the Veteran first filed his claim of service connection for a right knee disability three months after leaving service, as well as the fact that his service treatment records are silent as to any right knee injury in service, to include his 1993 separation examination and medical history.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014). The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


